DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 9, 2021 was filed after the mailing date of the Non-Final Rejection on October 1, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by previously cited Taylor et al (US PG Pub 2004/0116997).
Regarding claim 1, Taylor teaches a system (anchor with stent graft, See Figs. 1-4; 33, 41-44) for placement in a patient’s vasculature (See Figs. 33, 41-44), comprising: a graft body1 (liner 104; see paragraphs [0091]-[0093]) with a fenestration (“holes therein adjacent where lateral arms are located within the anchor 10”; see paragraph [0093]) in a side surface through which a support structure (stent 210 as seen in Fig. 33) is insertable; and a filling structure (toroidal sections/voids 35/155), having an outer wall (30) (as best seen and described in Figs. 1-4; paragraphs [0063]; [0069]-[0070]) and defining an internal volume (35) that is fillable with a filling medium (M) and configured with a conduit (arms 16/18) through the internal volume through which the support structure (210) is insertable2 (Note Fig. 33 which shows the stent inserted through the arm of the anchor), wherein the filling structure (toroidal sections/voids) circumferentially (note that voids and toroidal sections extend around the circumference of the anchor – see Figs. 30-33, 41-44) extends from a graft body portion proximal to the conduit to a graft body portion distal to the conduit (note that the voids are above and below the conduit – See Figs. 1-4), and wherein the filling structure is configured such that filling the internal volume expands the outer wall outwardly to conform to the inner surface of the vasculature along the length of the filling structure (See Figs. 1-4; 33, 41-44; paragraphs [0011]; [0068]-[0070]; [0106]-[0108]).
Regarding claim 2, Taylor further teaches wherein the conduit in the filling structure (opening in arms 16/18) is alignable3 with the fenestration (holes) in the graft body (liner 104) such that the support structure (stents 210 on the sides) is insertable4 through both the conduit in the filling structure and the fenestration in the graft body.
Regarding claim 3, Taylor further teaches the fenestration (hole) in the graft body (liner 104) and the conduit (16/18) in the filling structure (anchor) are alignable5 with a renal artery. (See Figs. 1-4; 33, 41-44).
Regarding claim 4, Taylor further teaches a stent (210 – particularly the stent located at the top of Fig. 33 adjacent “A”) attached to the graft body at a portion of the graft body that is entirely above a location of the fenestration in the graft body. (See Fig. 33).
Regarding claim 5, Taylor further teaches wherein the graft body (liner 104) is configured to have an enlarged portion having slack graft material to allow6 for the fenestration to be moved to align the fenestration with an artery (See paragraphs [0091]-[0092] which state the liner may have extra material to be double walled and that it may be adjusted as needed).
Regarding claim 6, Taylor further teaches wherein the filling structure (toroidal sections/voids) surrounds at least a portion of the graft body (liner 104). Since the liner is located entirely within the anchor which has the filling structures (voids), the filling structure “surrounds” the graft body.
Regarding claim 7, Taylor further teaches the filling structure is configured such that the conduit (15/16/18/24) in the filling structure is an opening with a shutter (walls of void 35) that is closable7 around the support structure (Stent 210) after the support structure has been inserted into the opening. (See Figs. 1-4 & 33; it is noted that as the void is filled with the filling medium M, it will constrict the opening around the stent 210)
Regarding claim 8, Taylor further teaches the filling structure (toroidal sections/voids) is configured with a plurality of conduits (arms 15/16/18/24) positioned along the length of the filling structure (See Figs. 1-4; 33; 41-44).
Regarding claim 9, Taylor further teaches the filling structure (toroidal sections/voids) is configured such that each of the plurality of conduits (arms 15/16/18/24) is collapsible8 when the filling structure is filled with the filling medium.
Regarding claim 13, Taylor further teaches a plurality of circumferentially separated conduits (See Figs. 1-4; 30-33; 35; 41-44, note that each example contains multiple conduits which align with the various vascular structures such as the renal arteries (RA), lateral artery (LA), and superior mesenteric artery (SMA); see also paragraphs [0066], [0102], and [0106]).
Regarding claim 14, Taylor further teaches the fenestration (holes in liner 104) and conduit (arms 16/18) are distinct and separate openings in the graft (liner 104) and filling structure (anchor), respectively, and are configured to be aligned with each other. (“Preferably… any liner 104 includes appropriate holes adjacent the arms of the anchor 10 so that blood flow is maintained through the lateral arteries adjacent where the anchor 10 is implanted”; see paragraph [0093]).
Regarding claim 15, Taylor further teaches a second endoluminal prosthesis (lower stent graft 200/500) configured to engage with the graft body to provide a continuous conduit between the graft (liner inside anchor) and the second endoluminal prosthesis. (See Figs. 33 & 39, note the extension of the stent graft portion beyond the end of the section with fillable voids that extends into the iliac arteries; See also paragraphs [0119]-[0121])
Regarding claim 16, Taylor further teaches the second endoluminal prosthesis is bifurcated (See Figs. 33 and 39; note the bifurcation at the iliac arteries).
Regarding claim 10, Taylor teaches a system (See Figs. 1-4; 33; 41-44), comprising:
a plurality of stacked filling structures (toroidal sections/voids 35 as best seen in Fig. 33) each having an internal volume (See paragraphs [0062]-[0065]) and coupled together (“quilting” see paragraphs [0087]-[0090]); and one or more gaps (arms 15/16/18), each defined by a space between the internal volume of adjacent filling structures (See Figs. 2, 6, 32, 33),
wherein the one or more gaps are configured to receive a support structure (sides stents 210 – See Figs. 1-4; 33), and
wherein the filling structures are joined directly to each other with an attachment portion (wide quilting 106). (See paragraphs [0087]-[0088]).
Regarding claim 11, Taylor further teaches the plurality of filling structures are configured such that the one or more gaps (arms 15/16/18/24) are collapsible9 when the plurality of filling structures are filled with a filling medium (M). (See Fig. 33).
Regarding claim 12, Taylor further teaches the one or more gaps (arms 15/16/18/24) are alignable10 with renal arteries of a patient. (See Fig. 33; paragraphs [0062]-[0065]).
Regarding claim 17, Taylor further teaches the attachment portion (quilting 106) is formed at least partially from a portion of a filling structure. (See paragraphs [0087]-[0090] which discusses the formation of the voids and how the wide quilting bands which attach the chambers are congruous with the material forming the walls of the voids).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chu (US PG Pub 2008/0294237) teaches a system for placement at an aneurysm in a patient’s vasculature featuring a plurality of adjacent (stacked) inflatable structures to aid in stabilizing the aneurysmal wall and direct flow through the site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
    

    
        1 Taylor discloses many variations of the inventive device, and expressly contemplates using various features together (See paragraph [0122]). The Figures most relevant to applicant’s claims are found in Figs. 33 and 41-44, however Figs. 1-4 contain the clearest labeling of various segments. It’s further noted Taylor teaches the anchor may be used with or without a stent graft (40) (See paragraphs [0062]-[0067] and a liner (104) (See paragraphs [0090]-[0093]). It is the examiner’s position that the liner performs the same function as the recited graft body in the claims. 
        2 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II).  The current limitation, "through which a support structure is insertable," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. It is noted that the “support structure” is not a positively recited feature in claim 1.  "Through which a support structure is insertable," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Taylor meets the structural limitations of the claim, and is capable of having a stent or other support structure inserted through the opening 16/18 in the side wall of the graft/liner, as described in Figs. 1-4; 33, 41-44, paragraphs [0011]; [0062]-[0070]; [0090]-[0093]; [0106]-[0108], since the fenestration defines an opening and is capable of accepting an object, such as stent 210 to be inserted through such opening.
        3 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). “Alignable” requires only that the structures are capable of being aligned. In the instant case, Taylor teaches the liner 104 has holes adjacent to where the lateral arms (16/18) are located so as to maintain blood flow through the lateral arteries after the anchor is implanted (See paragraph [0093])
        4 See footnote 2 above regarding the functional language “insertable”. It is further noted there are no structures present in Taylor which would prevent the stent from being inserted through both the lateral arms (16/18) and the hole in the liner (104).
        5 See footnote 3 above regarding the functional language “alignable”.
        6 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II).
        7 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, “closeable … after the support structure has been inserted” is a functional limitation. The conduit (15/16/18/24) as taught by Taylor is capable of closing since the void is filled with the filling medium and the conduit will constrict around the stent placed therein. With specific regard to “after the support structure has been inserted” since the current claims are drawn to an apparatus, the timing of when the support structure is inserted holds little patentable weight since the structure is not dependent upon the order. The device of Taylor teaches all the structural limitations as claimed and is capable of operating in the recited functional manner. As such, Taylor is deemed to anticipate the presently presented claim limitations.
        8 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, the conduits are capable of being collapsed since there is some amount of filling medium that which introduced into the voids surrounding the arms, the voids will collapse the conduit.
        9 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, the conduits are “collapsible” or capable of being collapsed since there is some amount of filling medium that which introduced into the voids surrounding the arms, the voids will collapse the conduit. It is also noted that the claims as presently presented to do require a filling medium since this is only functionally recited. Taylor does expressly teach filling the voids with a filling medium M.
        10 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). “Alignable” requires only that the structures are capable of being aligned. In the instant case, Taylor teaches the lateral arms (16/18) are located so as to maintain blood flow through the renal arteries (RA) after the anchor is implanted (See Fig. 33; paragraphs [0062]-[0064]; [0071]; [0093]; [0111])